    Case: 1:18-cv-05607 Document #: 38 Filed: 04/16/19 Page 1 of 5 PageID #:341



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DANN GRILLO,

              Plaintiff,
                                                     No. 18 CV 5607
         v.
                                                     Judge Manish S. Shah
 METROPOLITAN WATER RECLAMATION
 DISTRICT OF GREATER CHICAGO, et al.,

              Defendants.

                                        ORDER

       Defendants’ motion to dismiss [30] is granted in part, denied in part. Grillo has
not stated a Monell claim against the District. The remainder of the motion is denied.
A status hearing remains set for April 17, 2019, at 9:30 a.m.

                                      STATEMENT

       Plaintiff Dann Grillo was a truck driver for the Metropolitan Water
Reclamation District of Greater Chicago. He brings statutory and constitutional
claims against the District and two of its employees for actions taken against him
during his employment, including claims under 42 U.S.C. § 1983 for disability
discrimination and First Amendment retaliation. Defendants move to dismiss the
constitutional claims and to strike some of the complaint’s allegations.

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain
factual allegations that plausibly suggest a right to relief. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). I accept the complaint’s factual allegations as true and draw
reasonable inferences in Grillo’s favor. Id. at 678–79.

Equal Protection (Count VI)

       Grillo claims that defendants violated his equal protection rights by
discriminating against him based on his disabilities. Defendants argue that the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., forecloses § 1983 claims
based on disability discrimination. Defendants point to Grey v. Wilburn, 270 F.3d
607, 610–11 (8th Cir. 2001), in which the Eighth Circuit held that a plaintiff could
not pursue a § 1983 equal protection claim based on the same facts as an ADA claim.
But other courts have held otherwise, finding that the ADA does not preclude § 1983
claims for disability discrimination that allege constitutional violations, even where
    Case: 1:18-cv-05607 Document #: 38 Filed: 04/16/19 Page 2 of 5 PageID #:342



the constitutional claims “run parallel” to statutory claims. See Bullington v. Bedford
Cty., Tennessee, 905 F.3d 467, 470–78 (6th Cir. 2018); Holmes v. Godinez, 311 F.R.D.
177, 229–32 (N.D. Ill. 2015); Baumgardner v. Cty. of Cook, 108 F.Supp.2d 1041, 1053
(N.D. Ill. 2000). The Seventh Circuit has suggested that it follows the latter approach.
See Discovery House, Inc. v. Consol. City of Indianapolis, 319 F.3d 277, 281 (7th Cir.
2003) (in dicta, acknowledging Grey but stating that “[o]ur court … has consistently
declined to find that other similar statutes preclude § 1983 relief when the § 1983
claim is based directly on a constitutional violation, not a statutory one”); Trigg v.
Fort Wayne Cmty. Sch., 766 F.2d 299, 302 (7th Cir. 1985) (“A plaintiff may sue her
state government employer for violations of the Fourteenth Amendment through
§ 1983 and escape Title VII’s comprehensive remedial scheme, even if the same facts
would suggest a violation of Title VII.”). So, Grillo can bring a § 1983 claim for a
violation of his constitutional rights, but not his statutory rights. For example, his
allegations regarding retaliation for asserting his rights under the ADA do not state
a constitutional claim. But the complaint also alleges that defendants violated Grillo’s
constitutional rights by discriminating against him based on his disabilities, and
those allegations state an independent constitutional claim that the ADA does not
preclude.

        A plaintiff need only allege the type of discrimination, by whom, and when. See
Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010). Contrary to defendants’
assertion, Grillo does not need to identify similarly-situated comparators at this
stage. See Swierkiewicz v. Sorema N. A., 534 U.S. 506, 510 (2002); Carlson v. CSX
Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014). Grillo has sufficiently alleged that
defendants took adverse actions against him because of his disabilities, including by
alleging that they treated him differently from those who did not have disabilities.
[27] ¶ 22.* The allegations supporting a causal link between Grillo’s disabilities and
the adverse actions are scant, but for now, what he has alleged is enough. Defendants
take issue with Grillo’s failure to tie each adverse action to a specific cause. He alleges
a list of adverse actions and attributes them generally to his disability, age, “and/or”
protected speech. Grillo can plead alternative theories, so this kitchen-sink approach
is not a reason to dismiss the claim. See Fed. R. Civ. P. 8(d)(2). Ultimately, Grillo will
have to prove that defendants took specific action against him because of an improper
basis. He may not guess or throw all theories against the wall to see which one sticks.
But that moment of proof is a later stage in the case.

        Grillo must also allege a “materially adverse employment action.” Cf. Lavalais
v. Vill. of Melrose Park, 734 F.3d 629, 635 (7th Cir. 2013) (holding that a race-based
§ 1983 equal protection claim must allege “a materially adverse employment action”).
To be materially adverse, the action must cause “a significant change in employment
status.” Boss v. Castro, 816 F.3d 910, 917 (7th Cir. 2016). Though many of the
complaint’s adverse action allegations do not rise to that level, some—like the

* Bracketed numbers refer to entries on the district court docket. Page numbers are taken
from the CM/ECF header at the top of filings.

                                            2
    Case: 1:18-cv-05607 Document #: 38 Filed: 04/16/19 Page 3 of 5 PageID #:343



allegation that defendants denied Grillo’s requests to return to work after an injury—
are plausible materially adverse employment actions.

       The parties should keep in mind that people with disabilities are not a suspect
class (or a quasi-suspect class). See United States v. Harris, 197 F.3d 870, 876 (7th
Cir. 1999). As a result, people with disabilities are not afforded heightened
constitutional protection, and Grillo will have to show “that [defendants’]
discriminatory intent was not rationally related to a legitimate state interest.”
Schroeder v. Hamilton Sch. Dist., 282 F.3d 946, 950–51 (7th Cir. 2002) (applying
rational-basis review to a sexual orientation-based § 1983 equal protection claim). See
also Bullington, 905 F.3d at 477; A.H. by Holzmueller v. Illinois High Sch. Ass’n, 263
F.Supp.3d 705, 727–28 (N.D. Ill. 2017), aff’d, 881 F.3d 587 (7th Cir. 2018).

First Amendment (Count VII)

       Grillo alleges that he “repeatedly spoke up and complained about health and
safety issues concerning the District’s trucks … and the District’s buildings,” and that
Grillo “was a union representative and was very outspoken in addressing health and
safety issues.” [27] ¶¶ 63–64. Defendants argue that Grillo’s speech is not
constitutionally protected. Because Grillo was a public employee, his speech is only
protected if he “spoke as a citizen on a matter of public concern.” Graber v. Clarke,
763 F.3d 888, 895 (7th Cir. 2014). If Grillo reported the health and safety issues
pursuant to his official duties as a truck driver, as defendants argue, then he was not
speaking as a private citizen and the First Amendment does not protect his speech.
But it is reasonable to infer that Grillo spoke as a union representative, which means
he was speaking as a citizen. See id. (“[I]f the public employee is speaking in his
capacity as a union representative, he is speaking as a citizen.”).

       “Whether an employee’s speech addresses a matter of public concern must be
determined by the content, form, and context of a given statement, as revealed by the
whole record.” Id. (citation omitted). It is plausible that speech about “health and
safety issues” is a matter of public concern. After discovery yields more context to
Grillo’s statement, that determination could change. As defendants point out, if Grillo
only spoke up for his own interests—complaining about the trucks he had to drive—
then that would be unprotected speech regarding private concerns. But as alleged, it
is plausible that Grillo’s speech was on a matter of public concern.

       For a First Amendment retaliation claim, the required “adverse action” is
different from the “materially adverse employment action” required for an equal
protection claim. See Power v. Summers, 226 F.3d 815, 820–21 (7th Cir. 2000). “Any
deprivation under color of law that is likely to deter the exercise of free speech,
whether by an employee or anyone else, is actionable.” Id. at 820. At least some of the
actions that defendants allegedly took against Grillo (again, like not letting him come
back to work after an injury) could plausibly deter someone from speaking out.


                                           3
    Case: 1:18-cv-05607 Document #: 38 Filed: 04/16/19 Page 4 of 5 PageID #:344



Monell Claim

       Grillo has not plausibly alleged a Monell claim. To do so, he must allege “(1) an
express policy that would cause a constitutional deprivation if enforced; (2) a common
practice that is so widespread and well settled that it constitutes a custom or practice;
or (3) an allegation that the constitutional injury was caused by a person with final
policymaking authority.” League of Women Voters of Chicago v. City of Chicago, 757
F.3d 722, 727 (7th Cir. 2014). Grillo contends he has alleged the second and third.

        The complaint alleges that the District has an unwritten “policy and practice”
of failing to investigate discrimination and discipline those who perpetrate it, [27]
¶ 53, but that is a conclusion that I need not accept as true. The complaint’s factual
allegations show, at most, that two employees discriminated against one person
(Grillo) and do not support the inference of a sufficiently widespread custom. See
Rossi v. City of Chicago, 790 F.3d 729, 737 (7th Cir. 2015) (Monell focuses on
“institutional behavior” and requires “a widespread practice that permeates a critical
mass of an institutional body,” not “misbehavior by one or a group of officials” that is
unconnected to the institution’s practices as a whole (emphasis in original)).

       Defendants argue that Grillo’s conclusory allegation that the individual
defendants—a master mechanic and an assistant master mechanic—are final
policymakers for the District is contradicted by the Metropolitan Water Reclamation
District Act. See 70 ILCS 2605/4 (stating that the “board of commissioners is the
corporate authority of the sanitary district, and … shall establish the policies and
goals of the sanitary district”). Grillo does not respond to the argument, and anyway,
I agree that the allegations do not support the conclusion that the individual
defendants have final policymaking authority. The Monell theory is dismissed from
the equal protection claim.

      Grillo’s allegation of a policy in his First Amendment claim, [27] ¶ 67, is even
more conclusory than his allegations in his equal protection claim. To the extent
Grillo attempted to allege Monell liability against the District for his First
Amendment claim, that theory is dismissed too.

Motion to Strike

       Defendants move to strike the complaint’s two attachments (over 20 pages of
allegations titled “Chronology of Adverse, Disparate, and Hostile Treatment” and
“Further Chronology”), time-barred allegations, workers’ compensation-related
allegations, and the punitive damages claim against the District. “The court may
strike from a pleading an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

      Grillo agreed that defendants are not required to answer the attachments, so
I have not considered them in resolving the motion to dismiss, and their presence

                                           4
    Case: 1:18-cv-05607 Document #: 38 Filed: 04/16/19 Page 5 of 5 PageID #:345



causes no prejudice to defendants. (Grillo should understand that the attachments
are of limited evidentiary value because they are inadmissible if he offers them to
prove the truth of the matters asserted. Fed. R. Evid. 801, 802.) The time-barred
allegations and those that relate to workers’ compensation are relevant to some of
Grillo’s claims. And defendants withdrew their motion to strike the punitive damages
allegations against the District, since Grillo clarified that he is not seeking them.
Defendants’ motion to strike is denied.


ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: April 16, 2019




                                         5
